—Judgment unanimously affirmed, without costs. Memorandum: The parties stipulated at the time of the trial of this default divorce action that the Trial Justice should make an appropriate award under section 237 of the Domestic Relations Law for counsel fees and disbursements to be paid to the wife’s attorneys by the husband. The wife appeals from the court’s decision determining that the husband should pay the sum of $1,500 for counsel fees and the additional sum of $144.90 for disbursements, claiming that it is inadequate. Counsel have submitted time sheets showing extensive services to the wife. Undoubtedly, these services represent valuable advice and assistance given her by her attorneys. Much of the time billed does not appear to have been necessarily involved in protecting the wife’s interests in this matrimonial action or the legal matters preliminary to it, however, and the husband should not be obliged to pay for unrelated services. Viewing the nature of these proceedings and the problems reasonably to be encountered *814in representing the wife in them, and applying the established criteria for fixing fees for legal services (see Matter of Freeman, 34 NY2d 1, 9; Code of Professional Responsibility DR 2-106), we do not find that the trial court abused its discretion in directing the husband to pay counsel fees of $1,500. (Appeal from judgment of Monroe Supreme Court—counsel fees.) Present— Moule, J. P., Cardamone, Simons, Dillon and Schnepp, JJ.